                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

PEGGY BROWN,                                    )
                                                )
        Plaintiff,                              )
                                                )        Case No. 3:18-cv-00704
v.                                              )
                                                )        JUDGE CAMPBELL
ELECTROLUX HOME PRODUCTS,                       )        MAGISTRATE JUDGE FRENSLEY
INC.,                                           )
                                                )
        Defendant.                              )

                                            ORDER

       Pending before the Court is Defendant’s Motion for Summary Judgment. (Doc. No. 19).

Plaintiff filed a response (Doc. No. 25) and Defendant filed a reply (Doc. No. 28). For the reasons

discussed is the accompanying memorandum, Defendant’s Motion for Summary Judgment (Doc.

No. 19) is GRANTED. Plaintiff’s Motion for Oral Argument (Doc. No. 30) is DENIED.

       This Order shall constitute the final judgment in this case pursuant to Fed. R. Civ. P. 58.

       It is so ORDERED.



                                                     _______________________________
                                                     WILLIAM L. CAMPBELL, JR.
                                                     UNITED STATES DISTRICT JUDGE
